Citation Nr: 0922733	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  97-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as a residual of exposure to ionizing radiation during 
service.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1953 
to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in October 2007, 
when it was remanded to provide additional notice to the 
Veteran and to conduct additional development with respect to 
the Veteran's claims of exposure to ionizing radiation.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record reveals 
diagnoses of recurrent transitional cell carcinoma of the 
bladder, bladder cancer.  

2.  The Veteran was not exposed to ionizing radiation during 
active service.




CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide 38 C.F.R. 
§ 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran perfected his appeal with respect to the issue of 
service connection for bladder cancer in 1997, which is prior 
to the effective date of the VCAA.  However, he was provided 
VCAA notice with respect to the issue on appeal in a letters 
dated May 2004 and October 2007.  While these letters were 
issued after the rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless error. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  The issue on appeal was readjudicated in a May 2009 
supplemental statement of the case (SSOC). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; service personnel records; his contentions 
and hearing testimony; private medical records; VA medical 
treatment records; and a VA examination report.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for bladder cancer due 
to ionizing radiation during service.   

Service connection may be established for a current 
disability in several ways.  The most common method for 
establishing service connection for a disability is on 
"direct" basis.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability, which has not been clearly shown in 
service, requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be established for a disability 
on a "presumptive" basis.  Cancer may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In the 
present case the evidence of record reveals that the Veteran 
retired from active service in March 1974.  There is no 
evidence of record which shows that the Veteran's claimed 
bladder cancer was manifested during service or within the 
first year of separation from military service.  He has never 
claimed that his cancer was manifest during this period of 
time.  

The veteran claims service connection for bladder cancer.  
Specifically, he claims that that he was exposed to ionizing 
radiation during active service and that this exposure caused 
his bladder cancer.  As an initial matter, the Board will 
concede that the evidence of record clearly establishes that 
the Veteran has been diagnosed with bladder cancer.  Private 
hospital records dating from 1993 establish that the Veteran 
was diagnosed with recurrent transitional cell carcinoma of 
the bladder, bladder cancer.  This diagnosis was confirmed by 
a September 1996 VA Compensation and Pension examination.  
That the Veteran has the disability which he claims service 
connection for is not at issue.  

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran"  within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2).  As noted in the decision 
above, there is competent medical evidence of record 
confirming the veteran's diagnosis of bladder cancer.  Under 
38 C.F.R. § 3.309(d)(2)(2008) urinary bladder cancer is a 
disease specific to radiation-exposed veterans.  

A "radiation- exposed veteran" is some one who participated 
in a "radiation-risk activity" which includes:  onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device;  the occupation of Hiroshima or Nagasaki 
Japan during the period of time from August, 6, 1945 to July 
1, 1946; internment as a prisoner of war in the vicinity of 
Hiroshima or Nagasaki Japan during the period of time from 
August, 6, 1945 to July 1, 1946; service at the nuclear 
weapons production facilities at Paducha, Kentucky, 
Portsmouth, Ohio, or Oak Ridge, Tennessee during specified 
periods of time; service at Amchitka Island, Alaska during 
specified periods of time; or service with the Department of 
Energy under specified circumstances.  38 C.F.R. §§ 
3.309(d)(3)(ii). 

The veteran asserts that he believes that he was exposed to 
ionizing radiation during active service in the Air Force 
from 1953 to 1974.  He makes two specific claims of exposure 
during service.  First he claims that as an air policeman he 
guarded nuclear weapons.  Second he claims that he was 
exposed to Cobalt 60 which was used as a sample during 
Chemical, Biologic, Radiation (CBR) defense training.  The 
Veteran has not asserted that he participated in "radiation-
risk activity" within the definition of the controlling 
regulation.  38 C.F.R. §§ 3.309(d)(3)(ii).  Accordingly, the 
Veteran cannot be a "radiation- exposed veteran" and 
service connection cannot be awarded for the Veteran's 
bladder cancer on a presumptive basis pursuant to 38 C.F.R. 
§§ 3.309(d).  The Board also notes that VA has attempted to 
verify the Veteran's assertions of exposure to ionizing 
radiation with the appropriate service department authorities 
and received negative responses in letters dated August 1996, 
October 1998, and November 2008.  There is no evidence of 
record showing that the Veteran participated in a radiation-
risk activity during service.  

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease. 38 C.F.R. § 
3.311.  Bladder cancer is specified as a radiogenic disease 
within the meaning of the applicable regulations.  38 C.F.R. 
§ 3.311(b)(2)(xiii).  When there is evidence that a veteran 
has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits if exposure to radiation is 
indicated. 38 C.F.R. § 3.311(a)(2), (b).  

As noted above, the veteran claims that he believes that he 
was exposed to ionizing radiation during active service in 
the Air Force from 1953 to 1974.  He claims that as an air 
policeman he guarded nuclear weapons, and he claims that he 
was exposed to Cobalt 60 which was used as a sample during 
Chemical, Biologic, Radiation (CBR) defense training.  These 
claims of radiation exposure are essentially occupational 
exposure and defined as being "other exposure claims" under 
38 C.F.R. § 3.311 (a)(2)(iii).  The regulation indicates that 
development for these types of exposure claims involves a 
request for records from service department authorities 
including, but not limited to, a request for the Veteran's 
"Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141)."  Id.  

The Board notes that the Veteran has submitted a copy of a 
certificate which verifies completion of CBR training in 
March 1956.  Also, his service personnel records confirm that 
he served as an Air Force Security  Policeman during service, 
and that he was qualified under the "Human Reliability 
Program."  Accordingly, this evidence supports his claims of 
being involved in the guarding of nuclear weapons at times 
during his twenty year career of active service.  

VA has requested verification of the Veteran's claims of 
occupational exposure to ionizing radiation during service on 
several occasions from the appropriate records offices.  An 
April 1996 response indicated no evidence of radiation 
exposure and that any DD Form 1141 would have been previously 
forwarded with the Veteran's service treatment records.  The 
Board notes that complete copies of the Veteran's service 
treatment records were obtained in 1974 and did not reveal 
the presence of a DD Form 1141.  Another request for 
information was made with a similar negative response 
received in October 1998.  The most recent request for 
radiation exposure information was made in August 2008 
pursuant to the instructions found in the Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section C.  In 
November 2008, the Air Force responded that there was no 
exposure data available on the Veteran.  

VA has undertaken all necessary development as specified in 
the controlling regulation and manual provisions.  Despite 
the veteran's assertions to the contrary, there is no 
evidence of record which shows that the veteran was exposed 
to ionizing radiation for occupational activities during 
active service.  While there is evidence of a radiogenic 
disease, there is no evidence of exposure to ionizing 
radiation; accordingly, service connection must be denied 
under the provisions of 38 C.F.R. § 3.311.  The Veteran's lay 
testimony that he was exposed to ionizing radiation is 
outweighed by the service department records which do not 
show such exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

As noted above, service connection is established for 
disability resulting from injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in the line of duty. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). Malignant tumors may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Veteran has submitted a single piece of evidence 
favorable to his claim on this basis.  In a May 2004 letter, 
the Veteran's private urologist submitted a letter which 
indicted that the Veteran had been treated for bladder cancer 
dating back to 1991.  The letter further states that "it is 
my understanding that the patient had radiation exposure 
years ago through the military service.  Although I cannot 
definitely establish that the patient's bladder cancer is 
secondary to the patient's radiation exposure, I can find 
nothing else in his history which can be identified as a 
cause and effect concerning the patient's bladder carcinoma.  
It is certainly plausible, that the patient's radiation 
exposure could have in some way at least, contributed to the 
patient's bladder cancer."  

This letter is speculative in tone.  Moreover, the medical 
opinion expressed by the physician is based upon the 
assumption that the Veteran was exposed to ionizing radiation 
during service.  As noted above, full development has been 
conducted and there is no evidence which shows that the 
Veteran was exposed to ionizing radiation during active 
service.  Accordingly, service connection on a direct basis 
must be denied.  

Due consideration has been given to the veteran's written 
statements and hearing testimony.  However, after full 
development, and with no evidence of exposure to ionizing 
radiation, the veteran's claim for service connection must be 
denied.  In reaching this decision, and the decision above, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim for service connection on all bases, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bladder cancer is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


